         Case 1:19-cv-01278-CKK Document 20 Filed 07/15/19 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  JASON LEOPOLD, BUZZFEED, INC.,


                          Plaintiffs,

                  v.                                    Case No. 1:19-cv-1278 (CKK)

  U.S. DEPARTMENT OF JUSTICE, et al.,

                          Defendants.


                                    JOINT STATUS REPORT

       Pursuant to the Court’s June 14, 2019, Order, the parties hereby submit this Joint Status

Report in this Freedom of Information Act (“FOIA”) case.

       I.      Plaintiffs’ Statement

               A. The Status of Plaintiffs’ FOIA Requests

       Defendants have not issued “determinations,” as the D.C. Circuit has defined that term,

on any of the requests at issue in this case.

               B. Discussions Regarding the Scope of Plaintiffs’ FOIA Requests

       Counsel have conferred regarding the scope of certain of Plaintiffs’ requests multiple

times between June 12 and July 12, and will continue to do so.

               C. Status of Defendants’ Searches

       It is Plaintiffs’ understanding that Defendants have begun searching for and processing

responsive records for some of the requests and that Defendants claim that other requests

Defendants are not required to process, which Plaintiffs dispute. Plaintiffs will continue to confer

with Defendants about those requests in an effort to avoid motion practice, if possible.
         Case 1:19-cv-01278-CKK Document 20 Filed 07/15/19 Page 2 of 10



               D. The Anticipated Number of Documents Responsive to Plaintiffs’ FOIA
                  Requests

       Defendants provide numeric estimates to Plaintiffs on the afternoon of July 12, 2019.

Plaintiffs have not yet had an opportunity fully to evaluate them, their underlying assumptions,

or the extent to which deduplication or other tools would substantially reduce the volume of

records to be processed. Plaintiffs are initially skeptical that the Special Counsel’s Office has a

larger volume of data than the entirety of the Library of Congress. See

https://blogs.loc.gov/thesignal/2011/07/transferring-libraries-of-congress-of-data/ (noting

common estimate of 10 terabytes of data). Plaintiffs will continue to confer with Defendants

about the requests, and a briefing schedule on any motions contemplated by Defendants, in

advance of the next status report.

               E. The Anticipated Date(s) for Release of the Documents Requested by
                  Plaintiffs

       Plaintiffs request that Defendants make releases every 30 days. Given the importance of

the records to the next Presidential election, where the President will likely continue to refer to

the Mueller investigation as an illegal, politically motivated witch hunt, and where his opponents

may argue that the President should have been charged with a crime, Plaintiffs request that each

Defendant process at least 2500 pages per month so that the public will have as much

information as possible to evaluate competing claims about the investigation.

               F. Whether A Motion for Stay is Likely Under Open America v. Watergate
                  Special Prosecution Force, 547 F.2d 605 (D.C. Cir. 1976)

       Defendants have not provided Plaintiffs with any evidence meeting the requirements for

an Open America stay.

               G. Whether a Vaughn Index Will be Required in This Case




                                                  2
         Case 1:19-cv-01278-CKK Document 20 Filed 07/15/19 Page 3 of 10



       Because Defendants are likely to withhold or redact various records, Plaintiffs anticipate

that a Vaughn Index will be required for any material that is withheld.

                 H. Further Joint Status Reports

       Plaintiffs propose that the parties file a joint status report on October 3, 2019.



       II.       DEFENDANT’S STATEMENT

                 A. The Status of Plaintiffs’ FOIA Requests

                         i. Plaintiffs’ FOIA Requests

       This case concerns four of Plaintiffs’ FOIA requests submitted to the Department of

Justice (“DOJ”) and two of Plaintiffs’ requests submitted to the Federal Bureau of Investigation

(“FBI”) in March and April 2019 for records related to the investigation conducted by the Office

of the Special Counsel and the “Report On The Investigation Into Russian Interference In The

2016 Presidential Election” (hereinafter, “Mueller Report” or “Report”). 1 Two of the requests to

DOJ and one request to FBI contain multiple subparts.

       The four requests submitted to DOJ are as follows:

             •   Request No. DOJ-2019-003098: “I request disclosure from the Office of Attorney
                 General, the Deputy Attorney General, and the Office of Special Counsel Robert
                 Mueller the following records: 1. Copies of any and all records, which includes
                 but is not limited to FBI 302s, emails, memos, letters, charts, used by the Office
                 of Special Counsel Robert Mueller during the drafting and preparation of its
                 FINAL REPORT relating to the Office’s investigation into: any links and/or
                 coordination between the Russian government and individuals associated with the
                 campaign of President Donald Trump; and (ii) any matters that arose or may arise



1
 In their Complaint, Plaintiffs name as defendants the following entities and individual: “U.S.
Department of Justice,” “DOJ Office of Attorney General,” “DOJ Deputy Attorney General,”
“DOJ Office of Special Counsel,” and “Federal Bureau of Investigation.” Compl. at 1, Dkt. 1.
Because the Office of the Attorney General, the Deputy Attorney General, the Office of the
Special Counsel, and the Federal Bureau of Investigation are part of the Department of Justice,
Defendant’s position is that the Department of Justice is the only proper defendant in this matter.
                                                  3
Case 1:19-cv-01278-CKK Document 20 Filed 07/15/19 Page 4 of 10



     directly from the investigation; and (iii) any other matters within the scope of 28
     C.F.R. § 600.4(a).” See Dkt. 14-1.

 •   Request No. DOJ-2019-003140: “I request disclosure from the Office of the
     Attorney General, the Deputy Attorney General and the Office of Special Counsel
     the following records:

     1. Copies of the 2800 subpoenas issued/executed by Special Counsel Robert
     Mueller during his investigation into any links and/or coordination between the
     Russian government and individuals associated with the campaign of President
     Donald Trump; and (ii) any matters that arose or may arise directly from the
     investigation; and (iii) any other matters within the scope of 28 C.F.R. § 600.4(a).

     2. Copies of the 500 search warrants issued/executed by Special Counsel Robert
     Mueller during his investigation into any links and/or coordination between the
     Russian government and individuals associated with the campaign of President
     Donald Trump; and (ii) any matters that arose or may arise directly from the
     investigation; and (iii) any other matters within the scope of 28 C.F.R. §
     600.4(a).” See Dkt. 14-3.

 •   Request No. DOJ-2019-003143: “I request disclosure from the Office of Special
     Counsel Robert Mueller the following records: All documents and records
     collected, maintained and stored by the Office of Special Counsel Robert Mueller
     since May 17, 2017 during the Office’s investigation into: any links and/or
     coordination between the Russian government and individuals associated with the
     campaign of President Donald Trump; and (ii) any matters that arose or may arise
     directly from the investigation; and (iii) any other matters within the scope of 28
     C.F.R. § 600.4(a).” See Dkt. 14-7.

 •   Request No. DOJ-2019-003627: “I request disclosure from the Office of the
     Attorney General, the Office of Deputy Attorney General and the Office of
     Special Counsel the following records:

     1. Any and all summaries of the final Mueller report written/drafted by
     investigators/prosecutors/attorneys working on Special Counsel Robert Mueller’s
     investigation into any links and/or coordination between the Russian government
     and individuals associated with the campaign of President Donald Trump.

     2. Any reports or documents that summarized Special Counsel Robert Mueller’s
     final report into any links and/or coordination between the Russian government
     and individuals associated with the campaign of President Donald Trump. These
     summaries could have been written by any individual working on Special Counsel
     Robert Mueller’s investigation.

     3. Any and all records, which includes but is not limited to emails, memos, letters,
     text messages, in possession of the Attorney General, the Deputy Attorney


                                       4
 Case 1:19-cv-01278-CKK Document 20 Filed 07/15/19 Page 5 of 10



       General and the Office of Special Counsel, that mentions or refers to summaries.”
       See Dkt. 14-9.

The two requests submitted to FBI are as follows:

   •   Request No. 1432673-000: “I request disclosure from the FBI the following
       investigative records: 1. All FBI 302s maintained/stored/in possession of the FBI
       relating or referring to all of the individuals who were questioned and interviewed
       by FBI agents working for the Office of Special Counsel Robert Mueller during
       his investigation into: any links and/or coordination between the Russian
       government and individuals associated with the campaign of President Donald
       Trump; and (ii) any matters that arose or may arise directly from the
       investigation; and (iii) any other matters within the scope of 28 C.F.R. §
       600.4(a).” See Dkt. 14-5.

   •   Request No. 1432684-000: “I request disclosure from the FBI for the following
       NON INVESTIGATIVE records. This request may be limited to senior leadership
       in the Office of the Director, Deputy Director, the Office of General Counsel,
       Criminal Investigative Division, Cyber Division, Counterintelligence Division,
       Directorate of Intelligence and International Operations Division:

       1. Any and all records, which includes but is not limited to emails, memos, letters,
       text messages, that mentions or refers to Special Counsel Robert Mueller’s final
       report relating to the [Office’s] investigation into: any links and/or coordination
       between the Russian government and individuals associated with the campaign of
       President Donald Trump.

       2. Any and all records, which includes but is not limited to emails, memos, letters,
       text messages, that mentions or refers to Attorney General William Barr’s four
       page summary of Special Counsel Robert Mueller’s final report relating to the
       [Office’s] investigation into: any links and/or coordination between the Russian
       government and individuals associated with the campaign of President Donald
       Trump.

       3. Any and all emails that mentions or refers to Robert Mueller, the Mueller
       report, Donald Trump, President Trump, obstruction, collusion, Russia, William
       Barr, Attorney General Barr, Rod Rosenstein, counterintelligence. The timeframe
       for the three parts of this request is March 15, 2019 through the date the search for
       responsive records is conducted.

       PLEASE NOTE: I AM NOT SEEKING INVESTIGATIVE RECORDS STORED
       IN THE CRS. I AM SEEKING NON INVESTIGATIVE RECORDS.” See Dkt.
       14-11.




                                         5
         Case 1:19-cv-01278-CKK Document 20 Filed 07/15/19 Page 6 of 10



                         ii. Discussions Regarding the Scope of Plaintiffs’ FOIA Requests

       Counsel for the parties have conferred regarding the scope of certain of Plaintiffs’

requests multiple times between June 12 and July 12, but have not reached a resolution regarding

the scope of Plaintiffs’ FOIA requests. Counsel intend to continue their discussions.

               B. The Anticipated Number of Documents Responsive to Plaintiffs’ FOIA
                  Requests

       The Office of the Special Counsel has wound down and completed transfer of control of

its records, which are voluminous, to other DOJ offices and custodians.

       Two agency offices are processing Plaintiffs’ FOIA requests. The Office of Information

Policy (“OIP”) is processing the four requests submitted to DOJ, and the FBI is processing the

two requests submitted to FBI. OIP has begun conducting preliminary inquiries of the indexed

material to locate responsive records. FBI has begun searching for and processing responsive

records, though no records are ready for release at this time.

       For Request No. DOJ-2019-003143—Plaintiffs’ request for all records from the Office of

the Special Counsel—the volume of responsive documents is enormous.

       Defendant estimates that the approximate number of responsive records that OIP would

process is as follows:

           •   11 terabytes of non-email digital data, which is the approximate equivalent of 825
               million pages (assuming each terabyte consists of 75 million pages); and

           •   318 gigabytes of email, which is the approximate equivalent of over 215 million
               pages (assuming each gigabyte consists of 677,963 pages).

       Defendant estimates that the approximate number of responsive records that FBI would

process is as follows:

           •   More than 2 million pages of investigative records that are not on media devices;
               and



                                                 6
         Case 1:19-cv-01278-CKK Document 20 Filed 07/15/19 Page 7 of 10



           •   More than 2,300 media devices that have a combined storage capacity of 240
               terabytes of data. If these devices are filled to capacity, this is the approximate
               equivalent 18 billion pages.

       Defendant represents that it cannot process records responsive to this request within any

reasonable amount of time. Because of the volume of documents, it is Defendant’s position that

this request is overbroad and not a proper FOIA request and should be dismissed from the case.

Defendant anticipates moving to dismiss this request as overbroad and unduly burdensome.

       As for Plaintiffs’ other requests, because OIP and FBI have been unable to complete

some of their searches for documents responsive to Plaintiffs’ FOIA requests, Defendant is not

currently able to determine the approximate number of records responsive to each of Plaintiffs’

FOIA requests. Once Defendant has sufficient information concerning the approximate number

of records responsive other requests, and after the parties finish conferring regarding the scope of

Plaintiffs’ requests, Defendant may also move to dismiss those requests as overbroad and unduly

burdensome.

               C. The Anticipated Date(s) for Release of the Documents Requested by
                  Plaintiffs

       Defendant proposes making its first response to one or more of Plaintiffs’ FOIA requests

of any documents that are identifiable and not unduly burdensome on September 26, 2019.

Thereafter, Defendant proposes to make rolling responses every 90 days. The responses would

include, if applicable, productions of non-exempt responsive records that are identifiable and not

unduly burdensome.

       As part of its processing, Defendant will review whether documents implicate the

equities of other agencies. If so, Defendant will forward those documents to the appropriate

agencies for consultation. After completing the relevant consultations (the timing of which is




                                                 7
         Case 1:19-cv-01278-CKK Document 20 Filed 07/15/19 Page 8 of 10



uncertain and depends in part on the response times of the other agencies), Defendant will

produce any remaining non-exempt, responsive records subject to FOIA.

       Given the law enforcement sensitivities and the necessary consultations, Defendant

cannot commit to processing a specific number of pages each month at this time. As a

benchmark, the ordinary maximum number of pages that the FBI reviews/processes is 500 pages

per month per request. By processing and making interim responses based on 500-page work

items, the FBI is able to provide more pages to more requesters, thus avoiding a system where a

few large requests monopolize finite processing resources and where fewer requesters’ requests

are being fulfilled. 2 By working in 500-page increments, the FBI has found that more pages get

processed, reviewed, and released to more requesters each month because processors can work

on 500-page work items for several requests in a month. Also, 500-page work items are more

manageable for the subject matter experts (“SMEs”) outside of the FBI’s Record/Information

Dissemination Section (“RIDS”) who review the materials to ensure that FBI equities are

properly addressed and who juggle these FOIPA reviews with their regularly-assigned work. 3

Finally, it is more efficient to run required information security protocols on FOIPA releases of

500 pages or less.

       If the Court imposes a more burdensome production schedule, such as the schedule

proposed by Plaintiffs, the FBI and OIP would potentially be forced to reallocate resources in a



2
  The FOIA encourages agencies to develop multi-track processing with the goal of responding
to more requests. See, e.g., 5 U.S.C. § 552(a)(6)(D). As a result, the FBI has established four
processing queues for small requests (1-50 pages), medium requests (51-950 pages), large
requests (951-8,000 pages), and extra-large requests (more than 8,000 pages).
3
  SMEs can include special agents and intelligence analysts who worked on particular
investigations; special agents, intelligence analysts, or other employees who are experts in
particular operational or technical subject matters, such as cyber or foreign intelligence threats or
CART examinations; and attorneys.
                                                  8
         Case 1:19-cv-01278-CKK Document 20 Filed 07/15/19 Page 9 of 10



way that would deprive other FOIA requesters and litigants the timely production of their

documents. Beyond that, this case is complicated well beyond a typical FOIA case. The office

that collected or created the records – the Special Counsel’s Office – is closed, and other

Department entities are responsible for processing those records. The Special Counsel’s

investigation encompassed both counterintelligence and criminal aspects, and the records

gathered and created are voluminous. While the Special Counsel’s Office is closed, charged

cases remain pending in numerous U.S. Attorney’s Offices across the country, and other

investigations remain active as well. These factors substantially complicate the Department’s

ability to search for and process records, and make it impossible at this time to accurately predict

the number of pages we can produce each month. This is all the more difficult because the

parties have not yet been able to agree on a reasonable scope for some of the requests.

               D. Whether A Motion for Stay is Likely Under Open America v. Watergate
                  Special Prosecution Force, 547 F.2d 605 (D.C. Cir. 1976)

       At this time, Defendant does not anticipate moving for an Open America stay. However,

if the request for all records from the Office of the Special Counsel is not narrowed or struck

from the Complaint, given the volume of records potentially responsive to that request,

Defendant may move for such a stay. Defendant may move for a stay depending on the volume

of records responsive to other requests.

               E. Whether a Vaughn Index Will be Required in This Case

       Defendant proposes that the parties be allowed time to confer, following Defendant’s

productions of those documents that are identifiable and not unduly burdensome, to determine

whether any issues remain in dispute and whether a Vaughn index and summary judgment

briefing may be necessary in this case.




                                                 9
       Case 1:19-cv-01278-CKK Document 20 Filed 07/15/19 Page 10 of 10



Dated: July 15, 2019                      Respectfully submitted,

                                          /s/ Matthew V. Topic
                                          Matthew Topic
                                          Joshua Burday
                                          (E-Mail: foia@loevy.com)
                                          LOEVY & LOEVY
                                          311 N. Aberdeen, Third Floor
                                          Chicago, Illinois 60607
                                          Tel.: (312) 243-5900
                                          Fax: (312) 243-5902
                                          Bar Nos. IL0037 and IL0042


                                          Counsel for Plaintiffs

                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          ELIZABETH J. SHAPIRO
                                          Deputy Director

                                          /s/ Courtney D. Enlow
                                          COURTNEY D. ENLOW (N.C. Bar No. 46578)
                                          Trial Attorney
                                          U.S. Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, N.W., Room 12012
                                          Washington, D.C. 20005
                                          Telephone: (202) 616-8467
                                          Facsimile: (202) 616-8470
                                          courtney.d.enlow@usdoj.gov

                                          Counsel for Defendant




                                     10
